

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT
This Assignment and Assumption of Purchase Agreement (“Assignment”) is entered
into between KBS CAPITAL ADVISORS LLC, a Delaware limited liability company
(“Assignor”), and KBS SOR 353 SACRAMENTO STREET, LLC, a Delaware limited
liability company (“Assignee”), as of May 9, 2016 (“Effective Date”).
RECITALS
A.    Pursuant to the terms of that certain Purchase and Sale Agreement
effective as of April 28, 2016, by and between Pacific EIH Sacramento LLC, a
Delaware limited liability company, as seller, and Assignor, as buyer (the
“Purchase Agreement”), Assignor agreed to acquire the Property (as such term is
defined in the Purchase Agreement) commonly referred to as 353 Sacramento
Street, San Francisco, CA.
B.    Assignor desires to assign, without recourse, representation or warranty,
all of its rights, benefits, liabilities and obligations arising under the
Purchase Agreement (and related documents) to Assignee, and Assignee desires to
assume all of said rights, benefits, liabilities and obligations.
NOW, THEREFORE, in consideration of the foregoing promises, the mutual
undertakings of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:
1.Recitals. The above recitals are incorporated herein by reference.
2.    Assignment and Assumption. Assignor hereby transfers, assigns and conveys,
without recourse, representation or warranty, express or implied, all of
Assignor’s rights, interests, liabilities and obligations in and to the
Property, and all of Assignor’s rights, interests, liabilities and obligations
under the Purchase Agreement (and related documents) to acquire same to
Assignee. Assignee hereby assumes all such rights, interests, liabilities and
obligations, and joins in all representations, warranties, releases, and
indemnities, of Assignor under the Purchase Agreement (and related documents)
relating to such Property and the Purchase Agreement (and related documents)
assigned to it above.
3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties’ successors and assigns.
4.    Attorneys’ Fees. In the event any party institutes any action or
proceeding against the other party with regard to this Assignment, the
prevailing party of such action shall be entitled to recover from the
nonprevailing party (in addition to all other remedies provided by law) its
attorneys’ fees and costs incurred in such action or proceeding.
5.    Reaffirmation of Release. Assignee hereby reaffirms the release of the
Seller-Related Parties set forth in Section 4.2 of the Purchase Agreement to be
effective as of the Closing.


-1-

--------------------------------------------------------------------------------




6.    Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. Each counterpart
may be delivered by facsimile transmission. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto.
[Signatures to Follow]






-2-

--------------------------------------------------------------------------------





Executed as of the date set forth above.


ASSIGNOR:


KBS CAPITAL ADVISORS LLC,
a Delaware limited liability company


By:
/s/ Jeffrey K. Waldvogel
 
Jeffrey K. Waldvogel
 
Chief Financial Officer















-3-

--------------------------------------------------------------------------------





ASSIGNEE:


KBS SOR 353 SACRAMENTO STREET, LLC,
a Delaware limited liability company


By:    KBS SOR ACQUISITION XXIX, LLC,
a Delaware limited liability company,
its sole member


By:    KBS SOR PROPERTIES, LLC,
a Delaware limited liability company ,
its sole member


By:    KBS SOR (BVI) HOLDINGS, LTD.,
a Delaware limited liability company,
its sole member


By:    KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member


By:    KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its sole general partner


By:
/s/ Jeffrey K. Waldvogel
 
Jeffrey K. Waldvogel
 
Chief Financial Officer



-4-